DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 12-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaskins et al. U.S. Patent Application Publication US2011/0035623A1 in view of Varadarajan et al. U.S. Patent Application Publication US2020/032071A1.
As per claim 1, Gaskins teaches an apparatus comprising: a fuse error detection circuit configured to receive a first data set from a fuse array during a first fuse data collection and to encode the first data set to provide first signature data (¶ 0048), wherein the fuse error detection circuit is further configured to receive a second data set from the fuse array during a second fuse data collection and to encode the second data set to provide second signature data (¶ 0055, 0059), wherein the fuse error detection circuit is further configured to compare the first signature data and the second signature data and to provide a match indication having a value based on the comparison between the first signature data and the second signature data (¶ 0056).  Gaskins does not teach wherein the data collection is via a broadcast.  Varadajaran teaches fuse data broadcast (¶ 0049).  It would have been obvious to one of ordinary skill in the art to use the process of Varadajaran in the process of Gaskins.  One of ordinary skill in the art would have been motivated to use the process of Varadajaran in the process of Gaskins because Varadajaran teaches the collection of fuse data for the repair of the memory device, an explicit desire of Gaskins.
As per claim 2, Gaskins teaches the apparatus of claim 1, wherein the fuse error detection circuit includes a signature register configured to receive the first data set and to encode the first data set to provide the first signature data (¶ 0048).
As per claim 4, Gaskins teaches the apparatus of claim 2, wherein the signature register is further configured to receive the second data set and to encode the second data set to provide the second signature data (¶ 0056).
As per claim 5, Gaskins teaches the apparatus of claim 2, wherein the fuse error detection circuit includes a storage register configured to receive the first signature data from the signature register and to store the first signature data during the second fuse data broadcast (¶ 0048).
As per claim 6, Gaskins teaches the apparatus of claim 5.  Varadajaran teaches wherein the storage register is a shift register (¶ 0038).
As per claim 12, Gaskins teaches the apparatus of claim 1, further comprising the fuse array having a set of fuses, wherein the first data set and the second data set are both read from the set of fuses (¶ 0026, 0042).
As per claim 13, Gaskins teaches the apparatus of claim 12, further comprising a fuse logic configured to read the set of fuses of the fuse array during the first and second fuse data broadcasts to provide the first data set and the second data set, respectively (¶ 0048-0056, broadcast taught by Varadarajan, as cited in claim 1 rejection).
As per claim 14, Gaskins teaches a method comprising: receiving, at a fuse error detection circuit of a semiconductor device (¶ 0026), a first data set from a fuse array during a first fuse data collection; encoding the first data set to provide first signature data (¶ 0048); receiving, at the fuse error detection circuit, a second data set from the fuse array during a second fuse data collection; encoding the second data set to provide second signature data (¶ 0055); comparing the first signature data and the second signature data; and providing a match indication having a value based on the comparison between the first signature data and the second signature data (¶ 0056).  It would have been obvious to one of ordinary skill in the art to use the process of Varadajaran in the process of Gaskins.  One of ordinary skill in the art would have been motivated to use the process of Varadajaran in the process of Gaskins because Varadajaran teaches the collection of fuse data for the repair of the memory device, an explicit desire of Gaskins.
As per claim 15, Gaskins teaches the method of claim 14, further comprising encoding the first data set via a signature register (¶ 0048).
As per claim 16, Gaskins teaches the method of claim 14, further comprising: serially receiving subsets of the first data set (¶ 0101); and updating the first signature data based on each received subset of the first data set (¶ 0102).
As per claim 17, Gaskins teaches the method of claim 14, wherein the first signature data includes fewer bits than the first data set (¶ 0048).
As per claim 18, Gaskins teaches the method of claim 14, further comprising storing the first signature data prior to receipt of the second fuse data set (¶ 0048-0056).
As per claim 20, Gaskins teaches the method of claim 14, further comprising, in response to the match indication indicating a mismatch between the first signature data and the second signature data, causing the semiconductor device to suspend operation (¶ 0114).


Claims 3, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaskins in view of Varadarajan in view of Weber U.S. Patent 6,788,091.
As per claim 3, Gaskins teaches the apparatus of claim 2, wherein the first signature data includes fewer bits than the first data set (¶ 0048).  Weber teaches wherein the signature register is a multiple-input signature register configured to iteratively receive and encode respective subsets of the first data set to provide the first signature data (column 4, lines 47-59).  It would have been obvious to one of ordinary skill in the art to use the process of Weber in the process of Gaskins.  One of ordinary skill in the art would have been motivated to use the process of Weber in the process of Gaskins because Weber teaches fuse array modification through memory verification signature testing, a desire of Gaskins. 
As per claim 7, Gaskins teaches the apparatus of claim 2, wherein the fuse error detection circuit includes a control circuit configured to cause the signature register to store the first data set in response to a selection signal provided during the first fuse data broadcast (¶ 0048).  Weber teaches using a latch (column 4, lines 60-67).
As per claim 9, Gaskins teaches the apparatus of claim 1, wherein the fuse error detection circuit further includes a comparator circuit configured to compare the first signature data and the second signature data to provide comparison results, wherein the comparator is configured to store the value of the match indication based on the comparison results (¶ 0049).  Weber teaches a latch (column 4, lines 60-67).
As per claim 10, Gaskins teaches the apparatus of claim 9, wherein the comparator circuit uses bitwise XOR logic to perform the comparison between the first signature data and the second signature data (¶ 0049).


Allowable Subject Matter
Claims 8, 11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive. 
	The applicant has argued that Gaskins does not teach the comparison of the two signatures to see if they match and only compares one signature to a count value.  The examiner respectfully disagrees.  While the examiner does agree that Gaskins does teach the comparison of a signature to a count value, Gaskins does teach seeing if the count value does match the signature.  The examiner interpreted this as the value being equivalent to the signature and, therefore, implicitly being a “signature” as data in the signature must be present in the value as to able to compare.  However, Gaskins also teaches an embodiment wherein a signature complement is compared to the signature to see if a match occurs (¶ 0059).  The examiner contends that a complement of a signature is still a signature and this fulfills the claim language of two fuse data collection signatures being compared.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113